
	
		II
		110th CONGRESS
		1st Session
		S. 153
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 4, 2007
			Mrs. Boxer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		
			February 5, 2007
			Committee discharged; referred to the Committee on
			 Homeland Security and Governmental Affairs
		
		A BILL
		To provide for the monitoring of the
		  long-term medical health of firefighters who responded to emergencies in
		  certain disaster areas and for the treatment of such
		  firefighters.
	
	
		1.Short titleThis Act may be referred to as the
			 Healthy Firefighters Act.
		2.FindingsCongress makes the following
			 findings:
			(1)Firefighters from the San Jacinto Ranger
			 District responded to the Esperanza Incident wildfire in southern California in
			 October of 2006.
			(2)Five firefighters from the San Jacinto
			 Ranger District lost their lives as a consequence of fighting that fire.
			3.Monitoring and treatment of firefighters in
			 disaster areas
			(a)In GeneralThe United States Fire Administration,
			 after consultation with the National Institute for Occupational Safety and
			 Health, shall—
				(1)contract with an appropriate, locally based
			 medical research university to conduct long-term medical health monitoring of
			 those firefighters who responded to emergencies in any areas referred to in
			 subsection (b); and
				(2)in consultation with the Secretary of
			 Health and Human Services, provide for the treatment of firefighters described
			 in paragraph (1) who suffer health-related conditions as a result of responding
			 to such emergencies.
				(b)Affected FirefightersAn area referred to in this subsection is
			 any area which is declared a disaster area by the Federal Government.
			(c)Health MonitoringThe long-term health monitoring referred to
			 in subsection (a) shall include—
				(1)pulmonary illness, neurological damage, and
			 cardiovascular damage; and
				(2)exposure documentation.
				(d)Authorization of
			 AppropriationsThere are
			 authorized to be appropriated to the United States Fire Administration to carry
			 out this section, such sums as may be necessary for each of fiscal years 2007
			 through 2011.
			
